Citation Nr: 0948763	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  07-05 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
chondromalacia of the right patella, mild degenerative joint 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran had active miliary service from October 1964 to 
February 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.  In April 2007, the Veteran 
testified during a personal hearing at the RO.  A transcript 
of the hearing is of record.

The Veteran also perfected an appeal as to his claim for an 
increased rating for diabetic nephropathy (proteinuria) with 
arterial hypertension.  However, in an October 2007 signed 
statement, the Veteran withdrew his appeal as to this matter 
and it is no longer before the Board.  See 38 C.F.R. § 20.204 
(2009).  As such, the Board will confine its consideration to 
the issue as set forth on the title page. 


FINDING OF FACT

The objective medical evidence of record demonstrates that 
the Veteran's service-connected right knee disability is 
manifested by symtoms of limitation of flexion to 128 degrees 
(in 2005) and to 95 degrees (in 2007) and extension that 
lacked 5 degrees of full extension (during the May 2007 VA 
examination), tenderness to palpation, crepitus, and 
subjective complaints of instability, pain, and stiffness.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for chondromalacia of the right patella are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.27, 4.71a, Diagnostic 
Code (DC) 5257 (2009).




2.  The criteria for an additional, separate, 10 percent 
evaluation, but no more, for mild degenerative joint disease 
of the right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, 
DC 5003, 5260, 5261.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.	Duty to Notify and Assist

The requirements of 38 U.S.C.A. § 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in December 2005 correspondence of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  He was provided with notice of the 
specific rating criteria for right knee disability in 
December 2006 and June 2008.  He was provided notice in March 
2006 correspondence of how effective dates are determined.  
Information concerning the effective date for the separate 
rating for mild degenerative joint disease of the right knee, 
granted herein, will be provided by the RO.  If appellant 
then disagrees with the RO's action, he may appeal that 
decision.  The claim was readjudicated in August 2008.  Thus, 
any timing error was cured and rendered nonprejudicial.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case or supplemental statement of the case [SSOC], is 
sufficient to cure a timing defect).

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  The Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claim and 
did in fact participate, including testifying during a 
personal hearing at the RO in April 2007.  Washington 



v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no 
error or issue that precludes the Board from addressing the 
merits of this appeal.


II.	Factual Background and Legal Analysis

The Veteran claims that his service-connected right knee 
disability warrants more than the currently assigned 10 
percent rating.  During his April 2007 personal hearing at 
the RO, he testified that he experienced constant right knee 
pain, mostly at night that affected his ability to sleep (see 
hearing transcript at page 3).  He had some right knee 
instability but did not use a knee brace (Id. at 8).  He 
worked as a letter carrier for the United States Postal 
Service and had a walking route but said he currently had a 
mounted route due to his knee pain (Id. at 10).

The present appeal involves the Veteran's claim that the 
severity of his service-connected right knee disability 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's statements regarding the severity of the 
service-connected disability are deemed competent with regard 
to the description of symptoms.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
considered with the clinical evidence in conjunction with the 
appropriate rating criteria.

The Board attempts to determine the extent to which the 
Veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2009).  Not all disabilities will show all the findings 
specified in the rating criteria but coordination of the 
rating with functional impairment is required.  38 C.F.R. § 
4.21 (2009).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2009).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2009).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2009).

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain 



must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. § 4.14 (2009); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban 
v. Brown, 6 Vet. App. at 262.

The record reflects that, in a July 1985 rating decision, the 
RO granted service connection for chondromalacia of the right 
knee that was awarded a noncompensable disability evaluation 
under DC 5299-5257. 

In December 2005, the RO received the Veteran's current claim 
for an increased rating for his service-connected right knee 
disability.  In March 2006, the RO recharacterized the 
Veteran's right knee disability as chondromalacia of the 
right patella, mild degenerative joint disease, and awarded a 
10 percent evaluation under DC 5257-5003.

In the assignment of diagnostic code numbers, hyphenated 
diagnostic codes may be used.  Injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  Diseases 
will be identified by the number assigned to the disease 
itself, with the residual condition added, preceded by a 
hyphen.  38 C.F.R. § 4.27 (2009).  Thus, the Veteran's 
impairment of the right knee, manifested by recurrent 
subluxation or lateral instability (Diagnostic Code 5257) is 
evaluated as arthritis-limited joint motion (Diagnostic Code 
5003).

DC 5003 (5010) provides that traumatic-degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  38 
C.F.R. § 4.71a, DC 5003, 5010 (2009).  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation is assigned where X-ray evidence shows involvement 
of two or more major joints or 2 or more minor joint groups. 
Where there is X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned.  Note (1) to DC 5003 states that the 20 and 10 
percent ratings based on X-ray findings, above, will not be 
combined with ratings based on limitation of motion.  Id.

38 C.F.R. § 4.71a, DC 5257 provides for assignment of a 10 
percent rating when there is slight recurrent subluxation or 
lateral instability; a 20 percent rating when there is 
moderate recurrent subluxation or lateral instability; and a 
30 percent rating when there is severe recurrent subluxation 
or lateral instability.

Limitation of motion of the knee is addressed in 38 C.F.R. § 
4.71a, DCs 5260 and 5261.  Under DC 5260, a noncompensable 
rating is provided when flexion of the leg is limited to 60 
degrees; a 10 percent rating is warranted when flexion is 
limited to 45 degrees; a 20 percent rating is warranted when 
flexion is limited to 30 degrees; and a 30 percent rating is 
granted when flexion is limited to 15 degrees.  38 C.F.R. 
§ 4.71a, DC 5260.

Under DC 5261, a noncompensable rating is assigned when 
extension of the leg is limited to 5 degrees; a 10 percent 
rating is granted when extension is limited to 10 degrees; a 
20 percent rating is awarded when extension is limited to 15 
degrees; a 30 percent rating is granted when extension is 
limited to 20 degrees; a 40 percent 



rating is granted when extension is limited to 30 degrees; 
and a 50 percent rating is awarded when extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DCs 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 
63,604 (1997).  The General Counsel subsequently clarified 
that for a knee disability rated under DC 5257 to warrant a 
separate rating for arthritis based on X-ray findings and 
limitation of motion, limitation of motion under DC 5260 or 
DC 5261 need not be compensable but must at least meet the 
criteria for a zero-percent rating.  A separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 
Fed. Reg. 56,704 (1998).

More recently, the General Counsel held that separate rating 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  
The normal range of motion of the knee is from zero to 140 
degrees.  38 C.F.R. § 4.71, Plate II (2009).

At the time of the December 2005 VA examination, the Veteran 
complained of worsening right knee pain, mostly at night, but 
said he had constant knee pain.  His knee was more painful 
when he was in a stationary position, such as when he sat and 
it increased with squatting and climbing stairs.  He had pain 
on the medial line and occasional swelling, but no locking or 
giving away.  He did not use an assistive device and denied 
any episodes of dislocation or recurrent subluxation.  The 
Veteran worked as a mail carrier for the United States Post 
Office, and his right knee interfered with activities that 
involved prolonged walking and climbing stairs.

Objectively, range of motion of the Veteran's right knee was 
from 0 to 128 degrees with painful knee flexion at 128 
degrees.  There was tenderness to palpation and swelling at 
the medial joint line.  Mild swelling at the medial knee and 
distal thigh was noted, with mild crepitation.  Results of 
the valgus-varus stress test, anterior-



posterior drawer test, and McMurray's and Lachman's tests 
were negative.  There was a positive patellar grind test.  
The Veteran ambulated with a mild right lower extremity limp.  
Results of x-rays of the right knee taken at that time 
included an impression of mild degenerative joint disease.  

Further, the clinical diagnosis was chondromalacia and mild 
degenerative joint disease of the right knee.  The examiner 
stated that the Veteran's right knee was additionally limited 
by pain after repetitive use, not by fatigue, weakness, or 
lack of endurance and functional limitations of the right 
knee, from 128 to 140 degrees of flexion.

At the time of the May 2007 VA examination, the Veteran 
complained of having constant right knee pain that limited 
his ability to walk: he was able to walk more than 1/4 mile but 
less than one mile.  He complained of right knee instability, 
pain, and weakness and denied episodes of dislocation, or 
subluxation or locking episodes.  The Veteran had severe 
flare ups of joint disease weekly that lasted for hours, when 
he was unable to bear his complete body weight on his right 
leg and had difficulty walking.  His right knee also affected 
his ability to repeatedly get in and out of a mail car.   

Objectively, the Veteran's gait was normal.  There was 
tenderness and painful and guarded movement of the right 
knee.  There was also crepitation but no instability.  Active 
range of motion of the right knee was flexion from 0 to 95 
degrees with pain at 85 degrees; passive range of motion was 
from 0 to 125 degrees, and there was additional limitation of 
motion on repetitive use from 95 to 140 degrees.  Active 
extension was to from 95 to 0 degrees with pain at -5 
degrees; passive range of motion was from 125 to 0 degrees 
with pain at -5 degrees.  Additional limitation of motion on 
repetitive use was from -5 to 0 degrees due to pain.  

In addition, the VA examiner commented that the Veteran's 
right knee chondromalacia and mild degenerative joint disease 
had "[s]ignficant effects" on the Veteran's occupational 
activities, as noted by the Veteran being assigned different 
duties, increased absenteeism, etc.  It was noted that the 
Veteran referred 



to occupational limitations such as difficulty in repeatedly 
getting in and out of a mail car.  The Veteran worked full 
time as a mail carrier since 1988 and his supervisor 
considered him a good employee.  

There has been no finding of moderate recurrent subluxation 
or lateral instability during either the December 2005 or May 
2007 VA examination such as to warrant a 20 percent rating 
under DC 5257.  In December 2005, results of the valgus-varus 
stress test, anterior-posterior drawer test, and McMurray's 
and Lachman's tests were negative.  And while the Veteran 
complained of instability in May 2007, there was no 
instability on clinical examination.  Therefore, a rating in 
excess of 10 percent is not warranted under DC 5257.

As noted above, VA's General Counsel has held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DCs 5003 and 5257.  VAOPGCPREC 23-97.  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98.  In Hicks v. Brown, 8 Vet. App. 417 (1995), 
the Court noted that DC 5003 and 38 C.F.R. § 4.59 deem 
painful motion of a major joint or group of minor joints 
caused by degenerative arthritis that is established by X-ray 
evidence to be limited motion even though a range of motion 
may be possible beyond the point when pain sets in.  

The Veteran has x-ray evidence of mild degenerative joint 
disease of the right knee.  
The objective findings of the December 2005 and May 2007 VA 
examiners represent no more than minimal loss of knee motion 
and do not meet the criteria for a compensable rating under 
DC 5260 or 5261.  The Veteran had flexion to 0 degrees with 
pain at 5 degrees.  At worst, extension was to 95 degrees 
with pain at 85 degrees.  Even taking into account the 
Veteran's pain and loss of function, he did not exhibit 
flexion limited to 45 degrees or extension limited to 10 
degrees at any time.  Regardless, a separate 10 percent 
rating for arthritis is warranted based on the x-ray findings 
and painful motion under 38 C.F.R. § 4.59.  Therefore, a 
separate rating of 10 percent, and no higher, is warranted 
under DC 5003.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  




Accordingly, giving the Veteran the benefit of the doubt, 
under Diagnostic Code 5003, the arthritis and painful motion 
of the right knee warrant a separate 10 percent rating, but 
no higher, since the time the Veteran filed his claim for an 
increased rating in December 2005.  See 38 C.F.R. § 4.59.  
The benefit of the doubt is resolved in the Veteran's favor 
to this limited extent.  38 U.S.C.A. § 5107(b) 

The rating schedule represent as far as is practicable, the 
average impairment of earning capacity. Ratings will 
generally be based on average impairment. 38 C.F.R. § 
3.321(a), (b) (2009).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms." Third, 
if the rating schedule is inadequate to evaluate a veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the veteran's disability picture requires 
the assignment of an extraschedular rating.

The Veteran's right knee symptoms cause limitation of motion, 
pain, and instability. Such impairment is contemplated by the 
rating criteria.  The rating criteria 



reasonably describe the Veteran's disability.  Referral for 
consideration of an extraschedular rating is, therefore, not 
warranted.


ORDER

A rating in excess of 10 percent for chondromalacia of the 
right patella under Diagnostic Code 5257 is denied.

A separate 10 percent disability rating is granted for mild 
degenerative joint disease of the right knee under DC 5003, 
subject to the law and regulations governing the payment of 
monetary benefits.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


